Exhibit 28(h)(30) under Form N-1A Exhibit 10 under Item 601/Reg. S-K Agreement for Administrative Services EXHIBIT 1 This contract is for federated funds only. (revised as of 9/1/10) CONTRACT DATEINVESTMENT COMPANY 11/1/03Federated Equity Funds 11/1/03Federated Capital Appreciation Fund 11/1/03Class A Shares 11/1/03Class B Shares 11/1/03Class C Shares 11/1/03Class K Shares 9/1/07Institutional Shares 12/1/08Federated Clover Small Value Fund 12/1/08Class A Shares 12/1/08Class C Shares 12/1/08Institutional Shares 12/1/08Federated Clover Value Fund 12/1/08Class A Shares 12/1/08Class B Shares 12/1/08Class C Shares 12/1/08Class K Shares 12/1/08Institutional Shares 9/1/10Federated Global Equity Fund 9/1/10Class A Shares 9/1/10Class C Shares 9/1/10Institutional Shares
